Citation Nr: 1539037	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-15 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).



FINDING OF FACT

Sleep apnea was not shown in service or for many years thereafter, and the most probative evidence indicates the condition is not related to service, to include claimed asbestos exposure.


CONCLUSION OF LAW

The criteria for establishing service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Veteran's claim was remanded in August 2013, July 2014, and January 2015. The August 2013 remand instructed that the Veteran undergo a new examination and additional records be obtained.  Though the Veteran underwent an examination in December 2013, the requested records were not obtained.  The July 2014 and January 2015 remands again instructed that these records be obtained.  Those additional private treatment records have now been associated with his claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he was exposed to asbestos during his active service, resulting in his current sleep apnea disability.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with sleep apnea after undergoing a sleep study in December 2009.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran contends that he was exposed to asbestos while the USS Accokeek    was decommissioned in 1972.  His service records confirm that he served on the Accokeek from March to June 1972.  However, even assuming for the sake of argument that he was exposed to asbestos during such time, the preponderance of the evidence is against the claim.  

The Veteran's service treatment records do not include any complaints of sleep apnea or other sleep disorder, and his separation examination revealed no complaints or findings of such condition.  The only evidence the Veteran presented to show that his condition began during service was his statement that his shipmates complained of his snoring, which he claims he had not done before he entered service.  There is no competent evidence of the Veteran being diagnosed as suffering from sleep apnea during his active service or prior to 2009.

Additionally, there is no medical opinion on record that suggests that the Veteran's sleep apnea was caused by his claimed asbestos exposure.  The Veteran's private physician noted the Veteran's report of in-service asbestos exposure, but no opinion indicating a link between service and sleep apnea was provided.

The Veteran underwent a VA examination in December 2013.  The VA examiner reviewed the Veteran's claim file and examined the Veteran.  The VA examiner concluded that it is less likely than not that the Veteran's current disability is related to his active service, to include claimed asbestos exposure.  The VA examiner stated that sleep apnea is not caused by asbestos exposure.  She also noted that     the Veteran's service treatment records showed no diagnosis of sleep apnea or sleepiness.  Finally, with regards to the Veteran's contention that he snored during service, she stated that observed snoring does not fulfill objective criteria for obstructive sleep apnea. 

The Veteran contends that his disability is related to his active service and his in-service asbestos exposure.  In letters to the RO, the Veteran stated that he has worked in the medical field for over 35 years.  In an October 2009 private treatment record, the Veteran stated that he performs ultrasounds and works in a catheterization lab; however, there is no indication that the Veteran is a physician.  Thus, while the Veteran contends that his disability is related to service to include asbestos exposure, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's opinion.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  In this regard, the VA examiner is a physician, who has greater training and skill in assessing medical conditions and determining the etiology thereof than a medical technician.  Moreover, the examiner reviewed the Veteran's claims file, examined the Veteran, and provided a rationale for the opinion provided.  As such, the VA examiner's opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative  value of a medical opinion).

In sum, the most probative evidence is against the finding that the Veteran's sleep apnea arose in service or is otherwise related to service, to include the claimed asbestos exposure therein.  Accordingly, the preponderance of the evidence is against the claim and service connection for sleep apnea is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for obstructive sleep apnea is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


